Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 11/18/21. Claims 1, 3-12 and 14-22 are pending with claims 1 and 12 in independent form.

Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims has overcome the previous prior art. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method for inquiring information in a visual smart card, characterized in that said method is applicable to a visual smart card including an input device, a display device, a microcontroller unit, a smart card chip and a self-powered device, and said method comprises: Step S1, receiving, by the microcontroller unit, an inquiring request input by a user via the input device, executing Step S2 in the case that the inquiring request is received; Step S2, determining, by the microcontroller unit, the information which the user requests to inquire according to the inquiring request, executing Step S3 in the case that the information is a first information; executing Step S4 in the case that the information is a second information; Step S3, reading, by the microcontroller unit, a first information record stored in the microcontroller unit, parsing the first information record to obtain the first information, and displaying the first information via the display device; and Step S4, sending, by the microcontroller unit, a selecting applet instruction to the smart card s the storing module is specifically configured to store transaction logs; the first reading-parsing module is specifically configured to read the transaction logs stored in the storing module in the case that the determining module determines the information which the user requests to inquire is the first information, obtain the latest piece of record information from the transaction logs, and parse the obtained record information to obtain the previous transaction record; and the displaying module is specifically configured to display the previous transaction record obtained by the first reading-parsing module via the displaying module. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH